DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 05/11/2021 has been considered and made of record by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  as to claim 18, line 3, “is configured to configured to” should be replaced by is configured to.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “processing unit” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 1 and 11, limitations “the sequence of channels is divided into subsets of channels each having the number of channels; each channel in each subset of the subsets of channels is at least the channel threshold distance away from an adjacent channel in the respective subset” [emphasis added] were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant in Fig. 3 and its corresponding text in the invention’s disclosure discloses dividing the sequence of channels into subsets of channels each having a number of channels (see Fig. 3, blocks 340 and 350, wherein for instance, the SCL is the first subset of channels and the FSS is the second subset of channels). Applicant in the invention’s disclosure does not disclose that these two subsets have the same number of channels. Also, Applicant in the invention’s disclosure does not disclose that for the second subset (FSS) each channel is at least the channel threshold distance away from an adjacent channel. Claims 2-10 depend on claim 1, therefore they have been rejected for the same reason. Claims 12-20 depend on claim 11, therefore they have been rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernet (US 2009/0010309), in view of Balachandran et al. (hereinafter, referred to Balachandran) (US 2006/0245470).
As to claim 1, Bernett discloses a method comprising: receiving, by a first network device, a number of channels from a second network device (see paragraphs 0006-0009, the “clear channel list” contained in the initialization message is interpreted as the received number of channels); determining a sequence of channels for transmission of data between the first network device and the second network device (see paragraphs 0019-0020, where the available (clear) channels a-z is interpreted as a sequence of channel for data transmission) such that: the sequence of channels is divided into subsets of channels each having the number of channels (see paragraph 0024, the first subset of channels is the odd-numbered channels and the second subset of channels is the even-numbered channels); and each channel in each subset of the subsets of channels is at least a channel threshold distance away from an adjacent channel in the respective subset (in both subsets the channels are one channel apart from an adjacent channel, “one channel apart” is interpreted as a channel threshold distance); and transmitting the data between the first network device and the second network device using channel hopping according to the sequence of channels (see Fig. 3, block 36 and paragraph 0026). Bernett does not limit the channel distance threshold to only one channel (see paragraph 0024). In paragraphs [0017] and [0026], Bernett discloses that the distance is set of a minimum logical distance. Bernett discloses all the subject matters claimed in claim 1, except for receiving the channel threshold distance. Balachandran, in the same field of endeavor, discloses a frequency hopping system where a frequency space (i.e., the channel threshold distance) used for hopping is not fixed (see paragraph 0020). Balachandran further discloses that in these kinds of communication systems, the allowable frequency space for transmission should be negotiated by the transmitter and receiver (see paragraph 0020) which indicates that the receiver would receive the allowable frequency space (i.e., the channel threshold distance). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Bernett as suggested by Balachandran in order to increase the flexibility and reliability of the system by using a channel threshold distance that is not fixed and communicating that threshold with the receiver.
As to claim 11, Bernett discloses a device comprising: a transceiver (see the abstract, paragraphs 0018 and 0026); and a processing unit coupled to the transceiver, wherein the processing unit is configured to (see paragraphs 0016 and 0026): receive a number of channels (see paragraphs 0006-0009, the “clear channel list” contained in the initialization message is interpreted as the received number of channels); determine a sequence of channels for transmission of data by the transceiver (see paragraphs 0019-0020, where the available (clear) channels a-z is interpreted as a sequence of channel for data transmission) such that: the sequence of channels is divided into subsets of channels each having the number of channels (see paragraph 0024, for instance the first subset of channels is the odd-numbered channels and the second subset of channels is the even-numbered channels); and each channel in each subset of the subsets of channels is at least a channel threshold distance away from an adjacent channel in the respective subset (in both subsets the channels are one channel apart from an adjacent channel, “one channel apart” is interpreted as a channel threshold distance); and cause the transceiver to perform the exchange of data using channel hopping according to the sequence of channels (see Fig. 3, block 36 and paragraph 0026). Bernett does not limit the channel distance threshold to only one channel (see paragraph 0024). In paragraphs [0017] and [0026], Bernett discloses that the distance is set of a minimum logical distance. Bernett discloses all the subject matters claimed in claim 11, except for receiving the channel threshold distance. Balachandran, in the same field of endeavor, discloses a frequency hopping system where a frequency space (i.e., the channel threshold distance) used for hopping is not fixed (see paragraph 0020). Balachandran further discloses that in these kinds of communication systems the allowable frequency space for transmission should be negotiated by the transmitter and receiver (see paragraph 0020) which indicates that the receiver would receive the allowable frequency space (i.e., the channel threshold distance). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Bernett as suggested by Balachandran in order to increase the flexibility and reliability of the system by using a channel threshold distance that is not fixed and communicating that threshold with the receiver.
As to claims 2 and 12, Bernett discloses receiving of the number of channels during a session initiation (see paragraphs 0006-0009). Bernett in paragraph [0009] discloses “To ensure that all communications among the users of the network are properly synchronized in terms of a composite clear channel list and the order through which the units traverse, or `hop` through, the clear channel entries on that list, the master site's transceiver transmits an initialization message on an a priori established clear channel, which each of the remote units monitors. This initialization message contains the clear channel list, an identification of the preamble channel, a PN sequence tap list, and a PN seed that defines the initial channel and hopping sequence for the duration of an upcoming transmit burst.” Bernett and Balachandran do not expressly disclose that the channel threshold distance is also received during the session initiation. However, based on teaching of paragraph [0009] of Bernett, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to also communicate the channel threshold distance during the session initiation to ensure the users of the network are properly synchronized in terms of using clear channels for communication. 
As to claims 7 and 19, Bernett discloses that the sequence of channels is a first sequence of channels; and the determining of the first sequence of channels includes: determining a second sequence of channels (see Fig. 3, block 33 and paragraph 0025); and for each channel in the second sequence of channels (see paragraph 0025): determining whether the respective channel is at least the channel threshold distance from a previous channel (see Fig. 3, unit 34 and paragraph 0026); and determining whether to add the respective channel to the first sequence of channels (see Fig. 3, block 36 and paragraph 0026) or a skip list based on whether the respective channel is at least the channel threshold distance from the previous channel (see paragraph 0026 and paragraphs 0021 and 0024 for discarding the channels that are too close in frequency to the previously transmitted symbol).
As to claim 8, Bernett discloses that the second sequence of channels is a pseudo random sequence of frequencies (see paragraphs 0025-0026 and Fig. 3, block 33).
As to claim 17, Bernett discloses processing unit is configured to receive the number of channels via the transceiver (see the abstract and paragraphs 0008 and 0011). Bernett in paragraph [0009] also discloses “To ensure that all communications among the users of the network are properly synchronized in terms of a composite clear channel list and the order through which the units traverse, or `hop` through, the clear channel entries on that list, the master site's transceiver transmits an initialization message on an a priori established clear channel, which each of the remote units monitors. This initialization message contains the clear channel list, an identification of the preamble channel, a PN sequence tap list, and a PN seed that defines the initial channel and hopping sequence for the duration of an upcoming transmit burst.” Bernett and Balachandran do not expressly disclose that the channel threshold distance is also received via the transceiver. However, based on teaching of paragraph [0009] of Bernett and teachings of Balachandran, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to also receive the channel threshold distance via the transceiver and pass it to the processing unit to properly communicate the channel threshold distance and ensure the users of the network are properly synchronized in terms of using clear channels for communication. 
As to claim 18, Bernett discloses that the device is a first device (see Fig. 1, see the remote site transceivers, see paragraphs 0005-0007); the processing unit is configured to cause the transceiver to perform the exchange of data with a second device (see the abstract and paragraphs 0002, 0011, and 0016); and the processing unit is configured to receive the number of channels from the second device (see paragraph 0007-0008 and 0011). Bernett in paragraph [0009] also discloses “To ensure that all communications among the users of the network are properly synchronized in terms of a composite clear channel list and the order through which the units traverse, or `hop` through, the clear channel entries on that list, the master site's transceiver transmits an initialization message on an a priori established clear channel, which each of the remote units monitors. This initialization message contains the clear channel list, an identification of the preamble channel, a PN sequence tap list, and a PN seed that defines the initial channel and hopping sequence for the duration of an upcoming transmit burst.” Bernett and Balachandran do not expressly disclose that the channel threshold distance is also received by the processing unit. However, based on teaching of paragraph [0009] of Bernett and teachings of Balachandran, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to also send the channel threshold distance to the processing unit to properly communicate the channel threshold distance and ensure the users of the network are properly synchronized in terms of using clear channels for communication. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett and Balachandran, further in view of Poursabahian et al. (hereinafter, referred to as Poursabahian) (US 2005/0118951).
As to claim 6, Bernett and Balachandran disclose all the subject matters claimed in claim 6, except that the transmitting of the data between the first network device and the second network device uses Bluetooth protocol. Poursabahian, in the same field of endeavor, discloses that pseudo-random frequency-hopping techniques are employed by communicating Bluetooth devices to minimize the effects of signal interference in the system (see paragraph 0002). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Bernett and Balachandran, as suggested by Poursabahian, and use the Bluetooth technology for packet transmission in order to improve the security features of the system.
As to claim 16, Bernett and Balachandran disclose all the subject matters claimed in claim 16, except that the transceiver performs the data exchange using Bluetooth protocol. Poursabahian, in the same field of endeavor, discloses that pseudo-random frequency-hopping techniques are employed by communicating Bluetooth devices to minimize the effects of signal interference in the system (see paragraph 0002). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Bernett and Balachandran, as suggested by Poursabahian, and use the Bluetooth technology for packet transmission in order to improve the security features of the system.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett and Balachandran, further in view of Partyka (US 2001/0004375).
As to claims 9 and 20, Bernett and Balachandran disclose all the subject matters claimed in claims 9 and 20, except that the second sequence of channels is a linear feedback shift register sequence of frequencies. Partyka, in the same field of endeavor, discloses a device comprising a frequency hopping sequence generator that is based on a pseudo random sequence generator based on a linear feedback shift register (see paragraph 0028). There are finite number of ways to generate PN sequences and using linear feedback shift registers is one of them. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Bernett and Balachandran as suggested by Partyka in order to pursue a known potential solution with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632